[DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                FOR THE ELEVENTH CIRCUIT              FILED
                                              U.S. COURT OF APPEALS
                  ________________________      ELEVENTH CIRCUIT
                                                     July 29, 2005
                        No. 04-16516             THOMAS K. KAHN
                    Non-Argument Calendar              CLERK
                  ________________________

              D. C. Docket No. 03-02463-CV-BBM-1

MARCIA WALL,
CONNIE BRUCE,
SONYA BEAUFORD,
CHARLOTT GARRISON,
ANGLEA M. GOURLEY,
DONNA MADDOX,

                                       Plaintiffs-Appellants,

CAROL SUE ROBERSON,

                                       Movant-Appellant,

                            versus

JOE FERRERO,
JAMES DOCTOR,
DR. JOSEPH PARIS,
ALEXIS CHASE,
OFFICER CUNNINGHAM,
LT. ABRAM,
LT. COLEMAN,
DR. DALRYMPLE,

                                       Defendants-Appellees,
OFFICER ADAMS, et al.,

                                                    Defendants.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                  (July 29, 2005)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Plaintiffs, current and former state prison inmates, pursuant to 42 U.S.C.

§1983, sued the Georgia Department of Corrections (“GDOC”); three GDOC

officials; and the warden, two medical doctors, and six corrections officers at

Washington State Prison, a division of the GDOC, alleging violations of the First,

Eighth, and Fourteenth Amendments. More specifically, Plaintiffs asserted they were

subjected to poisonous spiders and contracted staphylococcus infections from prison

conditions; received inadequate medical attention; were victims of discrimination

based on race; and suffered retaliation after filing grievances. In this interlocutory

appeal, Plaintiff Marcia Wall appeals the district court’s denial of her Motion for




                                          2
Equitable Relief.1 Construing this Motion as a request for preliminary injunctive

relief (as the district court did), since we would lack interlocutory jurisdiction over

an order denying permanent relief, we affirm. See 28 U.S.C. §§ 1291, 1292(a)(1).

       The decision to grant or deny a preliminary injunction “is within the sound

discretion of the district court and will not be disturbed absent a clear abuse of

discretion.” Palmer v. Braun, 287 F.3d 1325, 1329 (11th Cir. 2002). We review the

district court’s legal conclusions de novo. Cumulus Media, Inc. v. Clear Channel

Communications, Inc., 304 F.3d 1167, 1171-72 (11th Cir. 2002). Findings of fact are

reviewed for clear error. Id. at 1171.

       In denying Wall’s motion, the district court applied the well-established four-

factor test for preliminary injunctive relief. Wall must demonstrate: (1) a substantial

likelihood of success on the merits; (2) a substantial threat of irreparable injury

without the injunction; (3) that the harm to Wall outweighs the harm to the non-

moving parties; and (4) that an injunction would be in the interest of the public.

Palmer, 287 F.3d at 1329. “[A] preliminary injunction is an extraordinary and drastic

        1
           In its order, the district court also: granted in part the Defendant’s motion for summary
judgment; dismissed the claims of Plaintiffs Bruce, Garrison, Beauford, Gourley, Maddox, and
Roberson; dismissed Defendants Ferrero, Doctor, and Paris from the case; and denied or overruled
pretrial motions. On March 10, 2005, we dismissed this appeal as to the other issues based on our
lack of jurisdiction to review those portions of the order on an interlocutory basis. Accordingly, in
this opinion we address only the denial of Wall’s motion for equitable relief. To the extent Wall
raises other claims in her brief, we again note that we do not have jurisdiction to review those aspects
of the district court’s order.

                                                   3
remedy not to be granted unless the movant clearly established the burden of

persuasion” as to each of the four prerequisites. See McDonald’s Corp. v. Robertson,

147 F.3d 1301, 1306 (11th Cir. 1998) (internal citations and quotations omitted); see

also Texas v. Seatrain Int’l, S.A., 518 F.2d 175, 179 (5th Cir. 1975) (grant of

preliminary injunction “is the exception rather than the rule,” and movant must

clearly carry the burden of persuasion). The moving party’s failure to demonstrate

a “substantial likelihood of success on the merits” may defeat the party’s claim,

regardless of the party’s ability to establish any of the other elements. Church v. City

of Huntsville, 30 F.3d 1332, 1342 (11th Cir. 1994); see also Siegel v. Lepore, 234
F.3d 1163, 1176 (11th Cir. 2000) (noting that “the absence of a substantial likelihood

of irreparable injury would, standing alone, make preliminary injunctive relief

improper”) .

      The district court denied Wall’s Motion, finding that Wall “only conclusorily

asserts that the four factors are met” and noting that, “[a]lthough the bulk of the

Motion [for Equitable Relief] could be interpreted as a thirty-four page discussion of

Plaintiffs’ likelihood of success on the merits, the Motion barely addresses the

questions of irreparable harm, balancing on the equities, and whether the issuance of

an injunction would be in the public interest.” In her brief, Wall essentially makes

the same argument she made below. She does not apply the four-factor test nor does

                                           4
she suggest how she has satisfied each factor. On this record, we find no clear abuse

of the district court’s broad discretion in its decision on Wall’s Motion, as she did not

satisfy her burden of persuasion on each of the four elements that are prerequisites for

the entry of such extraordinary relief. Accordingly, we affirm the district court’s

denial of Wall’s Motion.

      AFFIRMED.




                                           5